Case 3:21-cr-00056-TJC-MCR Document1 Filed 05/27/21 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

 
    

Vv. CASE NO. 3:21-ct-Su-Wwih-wcee
21 U.S.C. § 846
ORLANDO RODRIGUEZ VAZQUEZ .
INFORMATION
The Acting United States Attorney charges: Sy eS
COUNT ONE Sree &

the

From in or about December 2017, through in or about May 2019, i:

+

 

SS Wd 12

r
ae
ie
f
Pa

Middle District of Florida, and elsewhere, the defendant,

ORLANDO RODRIGUEZ VAZQUEZ,
did knowingly, willfully, and intentionally conspire with other persons, both known
and unknown, to distribute a controlled substance, which violation involved 5
kilograms or more of a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance, and is therefore punished under 21
U.S.C. § 841(b)(1)(A). .
It was part of the conspiracy that the conspirators would perform acts and

make statements to hide and conceal and cause to be hidden and

Qa 14
Case 3:21-cr-00056-TJC-MCR Document1 Filed 05/27/21 Page 2 of 3 PagelD 2

concealed the purpose of the conspiracy and the acts committed in furtherance
thereof.
All in violation of 21 U.S.C. §846.
FORFEITURE
1. The allegations contained in Count One are incorporated by reference
for the purpose of alleging forfeiture pursuant to the provisions of 21 U.S.C. § 853.
2. Upon conviction of a violation of 21 U.S.C. § 846, the defendant shall
forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2), any property
constituting, or derived from, any proceeds the defendant, ORLAN DO
RODRIGUEZ VAZQUEZ, obtained, directly or indirectly, as a result of such
violation, and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such violation.
3. If any of the property described above, as a result of any acts or
omissions of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 3:21-cr-00056-TJC-MCR Document1 Filed 05/27/21 Page 3 of 3 PagelD 3

e. has been commingled with other property, which cannot be
divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p).

By:

By:

KARIN HOPPMANN
Acting United States Attorney

2 NG
Jue Hackenberry
Assistant United States Attorney

a oe -
co Cie ee
leaner : oe . oe a
os aoe wren eg
ce ee Co OF PE. ee

 

” Frank M. Talbot

Assistant United States Attorney
Chief, Jacksonville Division
